Citation Nr: 0417842	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease.

2.  Entitlement to service connection for residuals of a 
chest contusion.

3.  Entitlement to an evaluation in excess of 30 percent for 
status post closed reduction fracture of the left distal 
radius and ulna.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee instability.

5.  Entitlement to a compensable evaluation for post-
traumatic arthritis of the carpometacarpal joint of the right 
thumb.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

7.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  A transcript 
of the hearing is associated with the claims file.  The Board 
notes that, at his January 2004 hearing, the veteran raised a 
claim for a back disorder as possibly secondary to his 
service-connected knee disabilities.  Thus far, this issue 
has not been developed by VA.  The Board, therefore, refers 
the issue to the RO for further appropriate consideration.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
degenerative disc disease was incurred in or aggravated by 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current disability related to a chest contusion in service.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's wrist disability is 
characterized by nonunion of his minor (I.e., non-dominant) 
ulna and no elbow ankylosis or limitation of motion.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's right knee disability is 
characterized by no more than slight lateral instability.

5.  The competent and probative medical evidence of record 
demonstrates that the veteran's right thumb arthritis is 
characterized by no documented limitation of motion.

6.  The competent and probative medical evidence of record 
demonstrates that the veteran's left knee disability is 
characterized by a full range of motion, accompanied by pain 
and effusion.

7.  The competent and probative medical evidence of record 
demonstrates that the veteran's right knee arthritis involves 
only one major joint, i.e., that knee.




CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic chest disorder was not incurred in or 
aggravated by service, and the veteran has no current chest 
disability.  38 U.S.C.A. §§ 1110, 5100-5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for a disability evaluation in excess of 30 
percent for a left distal radius and ulna fracture are not 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7,  4.71a, Diagnostic Code 
5211
(2003).

4.  The criteria for a disability evaluation in excess of 10 
percent for right knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.7, 4.71a, Diagnostic Codes 5257 (2003).

5.  The criteria for a compensable disability evaluation for 
post-traumatic arthritis of the right thumb are not met.  38 
U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.71a, Diagnostic Code 5010, 4.118, 
Diagnostic Code 7805 (2003).

6.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7,  4.71a, Diagnostic Code 
5003, 5010 (2003).

7.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1967, upon entry into service, the veteran 
reported no history of recurrent back pain, or of pain or 
pressure in his chest.  On examination in January 1967, his 
spine, lungs, and chest were normal, and a chest X-ray was 
also normal.  A February 1969 service treatment report shows 
that the veteran's back, following a truck accident, was 
within normal limits.  In January 1970, upon separation from 
service, the veteran reported no back trouble of any kind, 
and no pain or pressure in his chest.  On examination in 
January 1970, the veteran's spine, lungs, and chest were 
normal.  Chest X-ray was also normal.  No other treatment for 
either a back or chest condition is contained in the 
veteran's service medical records.

In August 2001, the veteran underwent VA examination.  The 
examination report indicates the veteran's claims file and 
medical records were reviewed.  History was reported to the 
effect that, in December 1968, the veteran was thrown from a 
truck and suffered multiple orthopedic injuries, the most 
serious being a fracture of the left distal radius.  He also 
sustained a contusion to the chest wall, and complained of 
xiphoid tenderness.  Radiographs at the time were normal, 
with no gross abnormalities seen.

On clinical evaluation, the veteran had normal posture and 
gait.  His lungs were clear to auscultation.  The rhythm and 
rate of his heart was 78 without murmurs, rubs, or gallops.  
The chest diagnosis was status post chest contusion with 
unremarkable sternum radiographs.  There were no significant 
residual findings noted by the examiner.

For the veteran's orthopedic evaluation, his claims file was 
again reviewed.  It appeared the veteran had sustained a head 
injury without loss of consciousness, as well as multiple 
abrasions and lacerations including to the scalp, left elbow, 
both wrists, right hand, and both knees from his truck 
accident.  At no time during his hospitalization had there 
been an indication of back problems.  In fact, on serial 
admission and transfer examinations, his back was reported 
within normal limits.  The veteran stated that his low back 
condition derived from a one-year history of acute onset of 
right lower back pain, without a distinct injury.  He had 
undergone no previous evaluation for this problem.  He 
complained of intermittent lower back pain on rising from bed 
or rising from a seated position, and some difficulty rising 
from a stooped position.  He denied any lower extremity 
radicular symptoms associated with this problem.  The veteran 
stated that the combination of his back and knee complaints 
caused him to have increased difficulties with mobility.  He 
denied any difficulty with twisting, turning, bending, or 
lifting.  He had received no injections, surgery, or bracing 
for the problem.

Regarding the veteran's left wrist, he stated he had near 
constant pain, especially with lifting.  He said he 
consciously and unconsciously avoided use of the left wrist 
and hand, and therefore could not describe other limitations.  
He had received no additional treatment for this problem 
since his previous examination, with the exception of the use 
of over-the-counter medications.  He did not use splints or 
braces for the problem.

The veteran reported a history of right thumb pain secondary 
to old lacerations to the hand in Vietnam, which were treated 
with wound care and sutures.  He had no additional evaluation 
or care noted in the record, although he stated that he did 
have the sutures removed and had persistence of pain, for 
which he adapted by changing his grip.  His pain was at the 
metacarpal phalangeal (MP) joints of the right thumb, 
constant and graded 2-3/10, which increased with grip, grasp, 
lifting, carrying, opening doorknobs and jars, and use of 
hand tools, kitchen utensils, and kitchen machinery.  This 
was especially evident when he performed his job as a fry 
cook.

Regarding his knee, the veteran stated that he had constant 
knee pain, right greater than left, graded 3/10, which 
increased with positions of rest, standing more than 15 
minutes, sitting more than 10 minutes, walking more than 40 
meters, and climbing and descending stairs.  He had 
difficulty with squats, as noted for his back complaint, and 
stated that he could not kneel.  He had recurrent episodes of 
swelling on the left, greater than the right, not associated 
with any particular activity.  He denied any locking, but 
stated that the right knee frequently gave way, without 
causing him to fall.  He had received no injections, surgery, 
or bracing for this problem to date, and had been treated 
only with medications.

On examination, the veteran ambulated without external 
supports or assistance.  He had a left antalgic gait.  
Examination showed the spine was midline and without pelvic 
obliquity.  The cervical, thoracic, and lumbar curves were 
essentially preserved.  He was tender to palpation at the 
lumbosacral junction and to the right of the thoracolumbar 
and lumbo junction.  He had paravertebral muscle spasm to 
palpation, which was tender, and which increased with active 
range of motion,  especially against resistance.  Active 
range of motion was forward flexion to 80 degrees and 
extension to 15 degrees.  Lateral bending was 0-20 degrees to 
the left and 0-15 degrees to the right.  Rotation was 0-30 
degrees to the left and 0-25 degrees to the right.  Heel-toe 
walking was intact.  The straight leg raising, Goldthwaite, 
pelvic rock, and Hoover tests were all negative.  Patrick's 
test elicited only lumbosacral pulling discomfort.  Lower 
extremity active range of motion was essentially intact.  
Motor strength for the lower extremities was 5/5 throughout.

Examination of the wrists showed a described left forearm 
scar, which was nontender and nonadherent to palpation.  
There was obvious deformity by comparison to the left distal 
forearm, wrist, and thumb.  The veteran was tender to 
palpation at the left radiocarpal joint, as well as to the 
right thumb carpometacarpal (CMC) joint.  His active range of 
motion, right over left, was pronation 90/90, supination 
85/85, dorsiflexion 65/60, palmar flexion 80/70, radial 
deviation 20/20, and ulnar deviation 50/35.  He had 
significant crepitus, grating, and clicks on the left with 
active and passive range of motion in special maneuvers by 
comparison.  Tinel, Phalen, and Finkelstein tests were all 
negative bilaterally.

Further examination of the hands and thumbs showed a wound 
closure scar at the right first web space at the MP joint of 
the index finger.  There were multiple smaller abrasion scars 
to both hands.  He had obvious evidence of osteoarthritic 
changes, which were minimal and symmetrical elsewhere.  He 
was tender to palpation at the CMC of the right thumb by 
comparison and there was significant grating and crepitus 
with active and passive range of motion at that joint.  
Active range of motion evaluation of the hands showed fist-
forming was intact.  There was no flexion lag on fingertip 
flexion to the median transverse crease of the palms.  Pinch 
and opposition of the thumb-to-index and thumb-to-little 
finger was intact bilaterally, but with noted weakness.  
Thumb extension against resistance was intact, with weakness 
left more than right, but with the right causing a greater 
discomfort to the CMC joint.  Intrinsic and extrinsic muscle 
functions were intact.  Grip strength was 50 pounds on the 
right versus 55 on the left.  The veteran experienced pain 
with grip to the right thumb, CMC, and the left radiological 
joint.

Examination of the veteran's knees showed peri- to 
prepatellar wound scars, which were previously described to 
both knees.  He did have effusion on the left by comparison, 
but without erythema or warmth.  He was tender on the medial 
joint line on the right knee and peripatellar region and to 
the left medial joint line and medial femoral condylar areas.  
His active range of motion was 0-140 degrees on the right and 
0-130 degrees on the left with passive range of motion to 140 
degrees bilaterally.  The flexion over pressure maneuver was 
positive on the left, greater than right, eliciting medial 
joint line discomfort.  Varus-valgus stress testing in 0 and 
30 degrees of flexion demonstrated no laxity bilaterally.  
McMurray's test was negative bilaterally; however, he was 
noted to have significant crepitus and clicks on the left, 
greater than the right.

X-rays of the lumbosacral spine showed anterior wedge 
compression abnormality at thoracic vertebrae 11 and 12 as 
well as degenerative changes to the lower thoracic and 
lumbosacral spines.  X-rays of both wrists showed marked 
post-traumatic arthritic changes to the left radiocarpal 
joint with a healed fracture in the distal radium and a 
nonunion of an ulnar styloid avulsion.  X-rays of both hands 
showed right thumb CMC joint post-traumatic arthritic changes 
and subluxation with otherwise diffuse and essentially 
symmetrical osteoarthritis type changes.  X-rays of both 
knees showed degenerative joint changes primarily to the 
medial compartments of both knees, but on the left greater 
than the right and with an incidental finding of 
chondrocalcinosis type changes to the medial and lateral 
menisci.

The diagnoses were: status post hospitalization for multi-
trauma including multiple abrasions and lacerations to the 
scalp, left elbow, both wrists, right hand, and both knees; 
evidence of an old anterior wedge compression fracture at the 
thoracolumbar junction; degenerative disc disease of the 
lower thoracic and lumbosacral spines without objective 
evidence of lower extremity radiculopathy; status post closed 
reduction fracture of left distal radius and ulna with 
residual angulation and shortening; post-traumatic arthritis 
left wrist, secondary to previous diagnosis - moderate; 
status post primary closure left forearm wound, with residual 
nontender scar; status post primary closure to laceration to 
right dominant hand and hyperextension injury; post-traumatic 
arthritis carpometacarpal joint and right thumb, secondary to 
previous diagnoses - severe; status post delayed primary 
closure to wounds of right knee; post-traumatic instability 
right knee, secondary to first diagnosis; post-traumatic 
arthritis right knee, secondary to previous diagnoses; and 
degenerative joint disease of the left knee - mild to 
moderate.

The examiner opined the veteran's right thumb CMC joint 
diagnosis, left wrist, and both knee wounds were at least as 
likely as not related to service-incurred injury, primarily 
that sustained when he was thrown from a truck.  There was no 
evidence that he had injured his back at that time or any 
time during service and, in fact, despite injuries to both 
knees, he was ambulatory with a cane within four days of 
injury.  The examiner noted that a significant back injury 
would have precluded that degree of activity.

In May 2002, the veteran testified before a Decision Review 
Officer (DRO).  He detailed his truck accident in service.  
He stated that he went airborne and wound up on his back.  He 
testified that he was treated for two weeks in Vietnam, then 
was treated in Japan for two to four weeks.  He was then at 
Fort Sam Houston for three months and then on convalescent 
leave for 90 days.  He said he shattered his wrist and hurt 
his knees badly.  He said that there was X-ray evidence of 
the injury to his back.  He said he had problems with his 
back for ten or fifteen years.  He believed that the accident 
caused his back and chest conditions.

In December 2002, the veteran again testified before a DRO.  
He stated that his left wrist restricts his mobility, and 
that he cannot grip or pick up too heavy a weight.  His hand 
hurt while driving.  The veteran said he was limited because 
of pain in his left wrist.  He stated that he had pain in 
both knees and difficulty walking.  He felt like his knee 
wanted to snap or buckle.  He stated that his right thumb 
hurt a lot.

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing from the RO.  
The veteran described his truck accident in service.  He 
believed the truck was traveling 35 or 45 miles per hour when 
he was thrown.  He said he was slammed into the ground and 
hit his chest.  He thought he traveled 25 to 30 feet.  He 
believed this had caused his back condition.  His injuries 
required two or three months of hospitalization.  He said 
that, during his convalescence, he used a cane to get around.  
He stated that he could not stand for long because of his 
knees.  He said he now used a cane all the time and his legs 
got weak.  As to his chest contusion, the veteran stated that 
he had spasm and pressure in his chest.  He indicated that he 
had problems with his chest for 25 to 28 years.

In regard to his right knee, he said he felt rawness under 
his skin.  In his left knee, he felt like there was a 
separation in the upper bone and bottom bone.  As for his 
left wrist, the veteran stated that he could not carry 
anything too heavy and always kept an eye on it.  He said he 
is right-handed.  He had problems with one of his fingers but 
in general, they worked "ok."  His right thumb felt like it 
got out of joint sometimes.  He stated that the cold affected 
his disabilities.  The veteran stated that he did not use a 
brace.  He said sometimes his knees lock up.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In a May 2002 letter, the Board informed the veteran of the 
VCAA and its affect on his claims.  In addition, the veteran 
was advised, by virtue of detailed March and August 2002 
statements of the case (SOC) and June 2002 and April and June 
2003 supplemental statements of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims 
for service connection and increased ratings.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOCs and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection and increased ratings.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the June 2003 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims for service connection and 
increased ratings has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection

1.  Applicable Law

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992)..




The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, the fact 
that a condition occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

The Court has further held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


2.  Back Condition

The veteran contends that he has degenerative disc disease in 
his lumbar and thoracic spine, with anterior wedge fracture 
at the thoracolumbar junction, and that this condition is 
related to his service and should, therefore, be service 
connected.  He believes this disability originated when he 
was injured in a truck accident in service.

Here, there is no evidence of treatment for, or diagnosis of, 
a back disorder in service, or for years thereafter.  
Conversely, following his truck accident, the veteran's back 
was reported to be within normal limits.  Furthermore, his 
back was reported normal at his separation from active duty.  
Most important, the VA examination report indicates that at 
no time during his hospitalization after the truck accident 
was there a notation of any back problem.  While the veteran 
testified in January 2004 that he believed his back condition 
had its origin in his truck accident, the Board can only base 
its decision upon the medical evidence of record.

The veteran's contention as to the etiology of his back 
disorder is insufficient evidence to serve as a basis for a 
Board decision granting service connection.  It is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he has a 
current disability which is etiologically related to an 
injury in service more than 30 years ago.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matters requiring medical 
knowledge") aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119, S.Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993). 

Upon consideration of the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, the Board does not find the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence of record is against a finding 
that the veteran's claimed spine disorder was incurred in or 
aggravated by military service.  Accordingly, the claim of 
entitlement to service connection for this disorder must be 
denied.


3.  Chest Contusion

The veteran contends that he experienced a chest contusion in 
service, during his truck accident, and suffers a current 
chest disability as a result of that incident.

While the veteran testified in January 2004 that he suffered 
a chest contusion when he was thrown from the truck in 
service, his service medical records are silent for any 
diagnosis of, or treatment for, a chest contusion or injury 
during service.  Upon separation from service, the veteran's 
chest was normal, according to his own recollection and the 
opinion of the examining physician.  Furthermore, the August 
2001 VA examination report shows the veteran had unremarkable 
sternum radiographs.  The examiner reported there were simply 
no significant residual findings.

Therefore, while the veteran testified that he slammed his 
chest when he was thrown from the truck and also testified 
that he then suffered symptoms of spasm and pressure in his 
chest, there is no competent medical evidence that the 
veteran has a current diagnosis of any chest condition or any 
symptoms of such a condition.  Therefore, service connection 
for current residuals of a chest contusion is not warranted.  
See Rabideau, Brammer, supra.

C.  Increased Ratings

1.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there


is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

2.  Left Wrist Disability

The veteran's left wrist disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5211 (2003).  Under that code, impairment of the ulna to 
the minor (nondominant) arm is rated at a maximum of 
30 percent disabling for nonunion of the ulna in the upper 
half with false movement with loss of bone substance (one 
inch or more) and marked deformity.  Id.  There is no higher 
disability rating under this code for the minor arm, which 
applies to the right-handed veteran.

With regard to a complete evaluation of the veteran's left 
wrist disability, the Board notes that, under DC 5205, the 
veteran could be rated 40 percent disabled for intermediate 
ankylosis of the elbow, at an angle of more than 90 degrees 
or between 70 and 50 degrees.  A 50 percent evaluation is 
warranted for a nondominant arm diagnosed with unfavorable 
ankylosis of the elbow, at an angle of less than 50 degrees 
or with complete loss of supination or pronation.  Id.  
However, the veteran has never been diagnosed with ankylosis 
of the elbow, nor has he complained of an inability to move 
his left elbow.  Furthermore, the medical evidence has not 
shown complete loss of supination or pronation of his 
forearm.  DC 5205, therefore, is not for application.

Under DC 5206, limitation of flexion of the minor forearm is 
evaluated as 40 percent disabling when it is limited to 45 
degrees.  Under DC 5207, limitation of extension of the minor 
forearm to 110 degrees warrants a 40 percent disability 
evaluation.  While the VA examination does not provide 
evidence of testing of this particular range of motion, the 
veteran never complained of limited motion of his forearm, 
nor was he diagnosed with limited range of motion of his 
forearm.  Therefore, DCs 5206 and 5207 are not for 
application.

Under DC 5209, other impairment or flail joint of the elbow 
warrants a 50 percent disability rating.  Under DC 5210, 
nonunion of the radius and ulna with flail false joint 
warrants a 40 percent disability evaluation.  However, the 
veteran has never been diagnosed with impairment such as 
flail joint or a flail false joint.  DCs 5209 and 5210, 
therefore, do not apply here.

Under DC 5214, ankylosis of the minor wrist warrants a 40 
percent disability rating where it is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
Here, the veteran has never been diagnosed with ankylosis of 
his wrist, nor has he complained of an inability to move his 
write.  This code, then, is not for application.



Finally, the Board notes that the veteran has never been 
diagnosed with ankylosis of any of his left digits.  
Therefore, 38 C.F.R. § 4.71a, DCs 5216, 5217, 5218, 5220, and 
5221 are not for application here.

Furthermore, while the veteran was diagnosed with traumatic 
arthritis of the left radiocarpal joint in August 2001, DC 
5003, for degenerative arthritis, indicates that a disability 
rating will be established on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  In this case, DC 5215 applies.  Under that 
code, the highest possible disability rating is 10 percent, a 
lower evaluation than the veteran currently receives.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left wrist disability.  While he has complained of near 
constant pain, there is no indication that his left wrist 
disability, in and of itself, is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


Moreover, the medical evidence since the veteran filed his 
claim has not shown that the surgical scar of the left has 
been poorly nourished with repeated ulceration, or painful 
and tender on objective demonstration, nor is it unstable 
(i.e., with frequent loss of skin covering).  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2001), effective prior 
to August 30, 2002; 67 Fed. Reg. 49,590 (July 31, 2002), 
effective August 30, 2002.  The scar observed on VA 
examination in August 2001 was reported as non-tender and 
non-adherent to palpation.  It was not noted to be infected 
or otherwise symptomatic, and the veteran has not complained 
of pain associated with his left wrist scar.  Thus, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.

3.  Right Knee Instability

The veteran is currently rated 10 percent disabled under 
38 C.F.R. § 4.71a, DC 5257 (2003).  Under that code, 
recurrent subluxation or lateral instability of the knee is 
rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe.  Id.  In his VA examination report, the veteran was 
diagnosed with post-traumatic instability of the right knee.  
While the veteran complained that his knee frequently gave 
way, there is no objective medical evidence that the veteran 
experiences more than slight lateral instability.  Therefore, 
the Board will determine whether the veteran could be rated 
higher than 10 percent under a separate diagnostic code.

In that respect, the Board notes that the veteran has never 
been diagnosed with ankylosis of his right knee, nor has he 
complained of an inability to move his knee.  DC 5256, 
therefore, is not for application.  The veteran can also not 
be rated higher than 10 percent under DC 5258, because he has 
never been diagnosed with a dislocated semilunar cartilage, 
and expressly denied locking in his knee during his August 
2001 VA examination.




Evaluation of the veteran under 38 C.F.R. § 4.71a, DC 5260 
(2003) will be discussed below when evaluating the veteran's 
disability rating for right knee arthritis.

Under DC 5261, limitation of extension of the leg warrants a 
20 percent rating when limited to 15 degrees, a 30 percent 
rating when limited to 20 degrees, a 40 percent rating when 
limited to 30 degrees, and a 50 percent rating when limited 
to 45 degrees.  The veteran's August 2001 VA examination 
report shows that the veteran's extension was 0 degrees, so 
he cannot be compensably rated under DC 5261.

The veteran also cannot be rated under DC 5262, because he 
has never been diagnosed with malunion or nonunion of his 
tibia and fibula.

As described above, the Board has evaluated the veteran's 
right knee instability to determine if he qualifies for an 
extraschedular rating.  See Fisher, supra; 38 C.F.R. § 
3.321(b)(1).  However, the veteran has not asserted, nor does 
the evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his right knee instability.  While he 
clearly complains of some pain and weakness, there is no 
indication that his right knee disability, in and of itself, 
is productive of marked interference with employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash, 
supra.

4.  Right Thumb

The veteran's right thumb post-traumatic arthritis, 
carpometacarpal joint, with scar, is currently rated 
noncompensable under the criteria of 38 C.F.R. §§ 4.71a, 
DC 5010 and 4.118, DC 7805 (2003).  Under DC 7805, scars are 
rated on the limitation of function of the affected part.




The Board here notes that the regulations for evaluation of 
skin disabilities were revised, effective on August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002).  When a law or regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the old criteria, Diagnostic Code 7805 evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, DC 7805 (2001).  This is the identical 
criterion as used in the revised Diagnostic Code.  Under DC 
5010, arthritis due to trauma, substantiated by X-ray 
findings, should be rated as degenerative arthritis under 
38 C.F.R. § 4.71a, DC 5003 (2003).  Under DC 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint involved.

Under 38 C.F.R. § 4.71a, DC 5228 (2003), limitation of motion 
of the thumb is rated noncompensable for a gap of less than 
one inch between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, it is rated 10 
percent for a gap of one to two inches, and is rated 20 
percent for a gap of more than two inches.  Although the 
veteran reported pain and demonstrated weakness on 
examination of his right thumb, range of motion was found to 
be normal.  His right thumb, therefore, would be rated as 
noncompensable under DC 5228.



The Board recognizes that the veteran certainly has 
complained of right thumb pain.  However, even considering 
the effects of pain on use and during flare-ups, and the 
other factors addressed in DeLuca v. Brown, supra, there is 
no objective evidence of more than characteristic pain on 
motion of the right thumb.  See 38 C.F.R. §§ 4.40, 4.45.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right thumb disability are contemplated in 
the noncompensable rating assigned.  There is no indication 
that pain, due to disability of the right thumb, caused 
functional loss greater than that contemplated by the 
noncompensable evaluation assigned. 

DC 5003 further states that when limitation of motion is 
noncompensable, a 10 percent disability evaluation is 
warranted for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a.  
However, the thumb is a minor joint, and, furthermore, no 
limitation of motion was demonstrated to warrant a 
compensable disability rating under DC 5003.

Because the veteran has never been diagnosed with ankylosis 
of any digits on his right hand, DCs 5216-5227 are not for 
application.

Furthermore, the veteran's scar could not be rated under a 
separate diagnostic code, either under the old or revised 
regulations, because the veteran's scar is not on his head, 
face, or neck (38 C.F.R. § 4.118, DC 7800 (2001) and (2003)), 
is not a third degree burn (38 C.F.R. § 4.118, DC 7801 
(2001)), is not deep and does not cause limited motion 
(38 C.F.R. § 4.118, DC 7801 (2003)), is not a second degree 
burn (38 C.F.R. § 4.118, DC 7802 (2001)), is not greater than 
144 square inches (38 C.F.R. § 4.118, DC 7802 (2003)), is not 
poorly nourished with repeated ulceration (38 C.F.R. § 4.118, 
DC 7803 (2001), is not superficial and unstable (38 C.F.R. 
§ 4.118, DC 7803 (2003)), is not tender and painful on 
objective demonstration (38 C.F.R. § 4.118, DC 7804 (2001)), 
and is not superficial or painful on examination (38 C.F.R. 
§ 4.118, DC 7804 (2003)).



As stated above, the VA schedule of ratings will apply unless 
there are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher, supra; 
38 C.F.R. § 3.321(b)(1).  However, the veteran has not 
asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his right thumb 
disability.  While he clearly complains of pain, there is no 
indication that his right thumb disability, in and of itself, 
is productive of marked interference with employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, as above, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash, supra.

D.  Initial Ratings

1.  Applicable Law

The Board notes that the following are cases in which the 
veteran has expressed continuous disagreement with the 
initial rating assignments.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

2.  Left Knee

The veteran's residual injury and traumatic degenerative 
joint disease of the left knee is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5010.  Under DC 5003, 
as DC 5010 indicates should be applied, degenerative 
arthritis is rated based on the limitation of motion of the 
specific joint involved.  The veteran had full, 
noncompensable range of motion, as demonstrated in his August 
2001 VA examination and compared to DCs 5260 and 5261, which 
require flexion limited to 45 degrees or extension limited to 
10 degrees for a compensable evaluation.  However, the 
veteran was awarded a 10 percent disability rating under DC 
5003 because there was some minimal limitation of motion and 
it was accompanied by swelling and pain.  The veteran could 
not be awarded a 20 percent evaluation under DC 5003 because 
his degenerative arthritis does not involve two or more major 
joints.

With regard to assigning a higher disability evaluation under 
a separate diagnostic code, the Board notes that the veteran 
has never been diagnosed with ankylosis of the left knee (DC 
5256), the veteran did not complain of, nor was he diagnosed 
with recurrent subluxation of his left knee (DC 5257), he was 
not diagnosed with dislocated semilunar cartilage (DC 5258), 
and he was never diagnosed with malunion or nonunion of the 
tibia and fibula (DC 5262).

The Board recognizes that the veteran has complained of left 
knee pain.  However, even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
more than characteristic pain on motion of the left knee.  
See 38 C.F.R. §§ 4.40, 4.45.  With regard to establishing 
loss of function due to pain, it is necessary that complaints 
be supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected left knee disability 
are contemplated in the 10 percent rating assigned.  There is 
no indication that pain, due to disability of the left knee, 
has caused functional loss greater than that contemplated by 
the noncompensable evaluation assigned.

As stated above, the VA schedule of ratings will apply unless 
there are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher, supra; 
38 C.F.R. § 3.321(b)(1).  However, the veteran has not 
asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his left knee 
disability.  While he clearly complains of pain, there is no 
indication that his left knee disability, in and of itself, 
is productive of marked interference with employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating in this instance.  
See Shipwash, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in January 2001, has his left 
knee disability been more disabling than as currently rated 
under this decision.

3.  Right Knee Arthritis

The veteran's right knee is currently rated as 10 percent 
disabling under the criteria of DC 5260 and 5010.  Under DC 
5003, and due to the veteran's lack of a compensable 
evaluation for limited range of motion of the right knee 
under DC 5260, the veteran was awarded an additional 10 
percent evaluation for post-traumatic arthritis of his right 
knee.  He cannot be awarded a 20 percent evaluation because 
only one major joint is involved.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
Therefore, this gives VA the authority to award separate 10 
percent disability ratings for his right knee.

Any further increased rating for the veteran's right knee 
cannot be awarded, as detailed in the discussion above 
regarding the veteran's right knee instability.

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time since the filing of the veteran's claim for 
service connection in January 2001 has his left knee 
disability been more disabling than as currently rated under 
this decision.

E.  Conclusion

The Board recognizes that the veteran believes that his back 
and chest conditions should be service connected and his 
remaining issues should be increased in rating.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the etiology 
of conditions.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  See also Routen, 
supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, the Board finds that the evidence preponderates 
against the claims for service connection for degenerative 
disc disease and a chest disorder, and finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
from his service-connected disabilities.  As the evidence 
preponderates against the claims for increased ratings for 
the veteran's left wrist, right knee instability, right thumb 
arthritis, left knee degenerative joint disease, and right 
knee post-traumatic arthritis disabilities, the benefit-of-
the-doubt doctrine is inapplicable, and the claims for 
service connection and increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for degenerative disc disease is denied.

Service connection for residuals of a chest contusion is 
denied.

An evaluation in excess of 30 percent for status post closed 
reduction fracture of the left distal radius and ulna is 
denied.

An evaluation in excess of 10 percent for right knee 
instability is denied.

An compensable evaluation for post-traumatic arthritis of the 
carpometacarpal joint of the right thumb is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial evaluation in excess of 10 percent for post-
traumatic arthritis of the right knee is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



